Appeal by employer and insurance carrier from a decision and award of the Workmen’s Compensation Board of disability compensation. Appellants contend that the accident in which claimant sustained his injuries did not arise out of and in the course of any employment, and that claimant was not an employee of Acme Chemical Company, Inc., at the time. Claimant was secretary and sales manager of Acme Chemical Company, Inc. He was also treasurer of Bonded Laboratories, Inc. The two corporations are somewhat interwoven. Claimant’s brother is president of both. The business of each corporation is located upon the same premises, and the two corporations are engaged in the manufacture and sale of medicinal tablets and pills. Claimant was injured while walking to a subway on his way to explain a new product to a customer, with whom an appointment had been previously made. He had a sample of the product with him. This visit to a customer was a part of his duties as sales manager. While the affairs of the two corporations are somewhat overlapping, there is substantial evidence in the record that claimant was an employee of Acme Chemical Company, Inc., was paid by it, and that his visit to the customer was on its behalf. A question of fact is presented and there is evidence to support the finding of the board that claimant was injured in the course of his employment by Acme Chemical Company, Inc. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Bergan, Coon and Imrie, JJ., concur.